Citation Nr: 9931076	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-33 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for vasomotor 
rhinitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel

INTRODUCTION

The case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran had active service from June 
1954 to August 1955.  At present, after remand to the RO for 
additional development, the veteran's case is once again 
before the Board for appellate consideration. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's vasomotor rhinitis is not characterized by 
nasal polyps.


CONCLUSION OF LAW

The schedular criteria for an evaluation is excess of 10 
percent for vasomotor rhinitis have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.97 
Diagnostic Code 6522 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the United 
States Court of Veterans Appeals (Court) has held that a mere 
allegation that a service connected disability has become 
more severe is sufficient to establish a well grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claim for an increased rating is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  Thus, as the Board does not know of any additional 
relevant evidence which is available, no further assistance 
to the veteran with the development of evidence is required.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  Where 
an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

In this case, in a February 1957 rating decision, the RO 
awarded the veteran service connection and a 0 percent 
evaluation for chronic vasomotor rhinitis under Diagnostic 
Code 6521, effective September 1956.  Subsequently, in an 
October 1997 rating decision, the veteran's award was 
recharacterized to a history of vasomotor rhinitis under 
Diagnostic Code 6522.  And, after the Board's March 1999 
remand, in a June 1999 rating decision, the veteran's award 
was increased to a 10 percent evaluation effective April 
1997.  At present, as the veteran continues to believe her 
disability is more disabling than currently evaluated, the 
veteran's case is once again before the Board for appellate 
review. 

With respect to the evidence of record, the claims file 
contains a February 1957 VA examination report showing that, 
upon x-ray examination, the veteran's frontal air sinuses 
appeared well and with a normal degree of radiolucency, her 
maxillary antra appeared negative, and her ethmoidal cells on 
the right side had a slight degree of haziness, but her left 
ethmoidal cells had a normal degree of radiolucency.  She was 
diagnosed with moderate, chronic vasomotor rhinitis with mild 
hyperplastic right ethmoiditis.

In addition, a May 1999 VA examination report reveals she had 
a deviated nasal septum to the left with very large inflamed 
inferior turbinate, and inflamed middle nares area.  She had 
marked nasal obstruction, which was approximately 80 to 85 
percent on each side, but no evidence of nasal polyps was 
found.  She was diagnosed with deviated nasal septum with 
hypertrophy of turbinates causing 80 to 85 percent nasal 
obstruction on each side or 80-85 percent functional 
impairment, chronic nasal sinusitis, chronic rhinitis, 
chronic nasal allergy, and dental extraction in 1954.

Finally, during the March 1998 appeal hearing at the RO, the 
veteran testified that she felt as if she had a cold all the 
time, and that she had problems breathing.  And, in a 
September 1999 Informal Hearing Presentation, the veteran's 
representative noted that the veteran was entitled to an 
increased evaluation in excess of 10 percent because she 
currently has 80 to 85 percent of nasal obstruction, which 
for all purposes constitutes a total blockage of her nasal 
passages.  

As to the applicable criteria, under Diagnostic Code 6522, 
allergic or vasomotor rhinitis without polyps, but with 
greater than 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side, warrants a 10 
percent evaluation.  And, allergic or vasomotor rhinitis with 
polyps warrants a 30 percent evaluation.  This code section 
does not provide for a zero percent evaluation.  See 38 
C.F.R. § 4.97, Diagnostic Code 6522 (1999).  However, 
pursuant to 38 C.F.R. § 4.31, where the minimum schedular 
evaluation requires residuals and the schedule does not 
provide for a noncompensable rating, a noncompensable rating 
will be assigned where the required residuals are not shown.  
See 38 C.F.R. § 4.31.

After a review of the evidence of record, the Board finds 
that the evidence does not show the veteran suffers from 
allergic or vasomotor rhinitis with polyps.  As such, the 
veteran's disability more nearly approximates a disability 
characterized by allergic or vasomotor rhinitis without 
polyps, but with greater than 50 percent obstruction of the 
nasal passage on both sides or complete obstruction on one 
side.  Thus, the Board concludes that, as the preponderance 
of the evidence is against the assignment of an increased 
disability evaluation in excess of 10 percent for the 
veteran's vasomotor rhinitis under Diagnostic Code 6522, the 
veteran's claim must be denied.

In reaching this conclusion, the Board has considered the 
provisions of 38 C.F.R. § 4.10, as pertinent to allergic or 
vasomotor rhinitis and the manner in which this disability 
impairs the veteran's ability to function under the ordinary 
conditions of daily life.  However, inasmuch as the September 
1999 VA examination report discussed above specifically 
indicates the veteran has 80 to 85 percent functional 
impairment, in the Board's view, the evidence is against the 
assignment of a higher disability rating predicated on the 
provisions of 38 C.F.R. § 4.10. Accordingly, even after 
consideration of the provisions of 38 C.F.R. § 4.7, the Board 
is unable to identify a reasonable basis for a grant of the 
benefit sought on appeal.  See 38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.7, 4.10, 4.31, 4.97, Diagnostic Code 6522.

The Board has considered 38 U.S.C.A. § 5107(b).  Section 
5107(b) expressly provides that the benefit of the doubt rule 
must be applied to a claim when the evidence submitted in 
support of the claim is in relative equipoise.  The evidence 
is in relative equipoise when there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  When the 
evidence is in relative equipoise, the reasonable doubt rule 
must be applied to the claim, and thus, the claim must be 
resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  In this case, after reviewing the evidence of 
record, the Board finds that the evidence regarding the claim 
of entitlement to an increased disability evaluation for 
vasomotor rhinitis is not in relative equipoise, and thus, 
the benefit of the doubt rule is not for application.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1), which 
provides procedures for assignment of an extra-schedular 
evaluation.  In the instant case, the veteran has neither 
asserted nor shown that her disability under consideration 
has caused the veteran marked interference with employment or 
the need for frequent periods of hospitalization, or has 
otherwise rendered impracticable the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this case 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for vasomotor rhinitis 
is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

